Day, Oh. J.
The answer is not drawn with much technical precision. It would not, probably, stand the rigid test of the common law, which construes every pleading most strongly against the party interposing it. But this rule does not obtain under our system of procedure. “ In the construction of a pleading, for the purpose of determining its effect, its allegations shall be liberally construed, with a view to substantive justice between the parties.” Rev., § 2951. “ The language of a pleading is to have a reasonable intendment and construction; and, when a matter is capable of different meanings, that shall be taken which shall support the pleading, and not that which will defeat it.” Allen v. Patterson, 3 Seld. 480. The answer denies that the defendant did, on the 16th day of October, 1867, set fire to prairie land, by which the hay of plaintiff was burned. The answer is perfectly consistent with his doing the act upon the 14th or 16th of October, or upon any other day than the 15th; yet it contains a direct traverse of the statement of the petition, which alleges that the act was done on the 15th of October, 1867, and cannot be regarded as a mere nullity. Mahana v. Blunt, 20 Iowa, 142.
The petition alleges that defendant set fire to prairie land, whereby sixteen tons of hay, the property of plaintiff, were consumed. Defendant denies that he set fire to prairie land by which the hay of plaintiff was burned or destroyed. This is not simply a denial that defendant set *125fire to prairie. It is a denial that he set out fire producing the consequences of which plaintiff complains, namely, the destruction of plaintiff’s hay. The plaintiff does not make out a case, under the issues, by proving merely that defendant set out fire. He must go further. He must show that this fire resulted in his injury. He must prove that it destroyed property in which he had an interest. In a word, he must prove, as he has alleged, that the hay consumed, and for which he claims damages, was his property. The answer, although it does not, in terms, deny the ownership of the hay, does, in our opinion, contain such denial as casts upon plaintiff the burden of establishing all the material allegations in his petition. In holding otherwise the court erred.
The ruling of the court, construing the answer, presents the only question upon which error is assigned, and is the only one of which our consideration is now necessary or proper.
Reversed.